Citation Nr: 0418702	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cardiopulmonary 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1945 to May 
1948, from November 1949 to June 1955, and from September 
1955 to September 1961.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2000, a 
statement of the case was issued in February 2000, and a 
substantive appeal was received in May 2000.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran originally also appealed entitlement for service 
connection for his right knee injury.  Service connection was 
granted for the veteran's right knee disability in the 
October 2001 rating decision.  The veteran has not expressed 
disagreement with the "down-stream" issues of either the 
effective date or disability evaluation assigned to his right 
knee disability; therefore, such matters are not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see 
also Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  
Accordingly, the only pending issue is that listed on the 
title page of this decision.   

The veteran testified at a Board hearing at the RO in 
December 2003.  A transcript of that hearing has been 
associated with the claims file.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran received a VA examination in August 2001 for a 
medical opinion.  The examiner found that the murmur is the 
same as the one that the veteran was diagnosed with in 1961; 
however, the murmur was considered to be of no clinical 
significance.  The examiner also found that the dyspnea on 
exertion was more likely a primary pulmonary problem.  The 
examiner also indicated that the veteran did not have a 
serious heart disorder.  Subsequent medical records indicate 
a possibly more serious heart disability (an abnormal 
electrocardiogram, possible infarct, in December 2002).  
Additionally, the veteran also has had hypertension for many 
years, and no medical nexus opinion concerning that disorder 
has been made by a VA examiner.   

The veteran submitted a December 2001 statement in support of 
claim and indicated that he wanted his claim for a heart 
condition to include a cardiac-pulmonary condition because he 
felt it was all part of the same condition.  The RO 
subsequently addressed the claimed issue in that manner.  The 
veteran's private medical records have diagnosed a mild 
hypokinesis and mild tricuspid regurgitation.  In order to 
more accurately reflect what disability or disabilities the 
veteran currently has and whether there is a relationship to 
service for these disabilities, the Board believes that an 
examination and opinions are required to comply with 38 
C.F.R. § 3.159(c)(4) (2003).    
 
Review of the record reveals that the RO attempted to obtain 
the veteran's service medical records.  Although there are a 
few copies of service medical records contained in the file, 
these few records are not complete.  In a May 2003 statement, 
the veteran recognized that his records may have been 
destroyed in a fire at the service department in 1973.  If 
service medical records are presumed destroyed, the Board has 
a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Therefore, it 
is incumbent on VA to attempt to obtain any other available 
pertinent records.  

In that regard, the Board notes that the veteran indicated at 
the Board hearing that he was treated for cardiopulmonary 
problems from about 1975 to 1982 at the Davis Memorial 
Clinic.  He testified that he went to Johns Hopkins in 
Baltimore for relevant treatment in 1967-68.  Following the 
hearing, the veteran's spouse submitted a statement of the 
veteran's medical sources.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Review the record and take any 
necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  Ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1):  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."   

2.  Take appropriate action to request 
copies of all post-service medical 
records, to specifically include records 
associated with the reported 1975 to 1982 
treatment for hypertension at Davis 
Memorial Clinic in Elkins, West Virginia 
and the Johns Hopkins facility from 1967-
68.  

3.  Schedule the veteran for an 
appropriate VA medical examination to 
ascertain the nature and etiology of any 
current heart/pulmonary disabilities.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests, should 
be accomplished if medically feasible.  
All examination and special test findings 
should be clearly reported.  As to each 
current chronic cardiopulmonary 
disability found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such disability is related to the 
veteran's service, including his in-
service heart murmur.  A detailed 
rationale should be furnished for all 
opinions offered. 

4.  After completion of the above, the 
expanded record should be reviewed and it 
should be determined if the benefit 
sought can be granted.  If the benefit 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case if necessary and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mary Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




